Citation Nr: 0813494	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying, among other things, the 
veteran's claim of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, whose military occupation specialty (MOS) in 
Vietnam was as a cook, contends that his main job was 
actually removing bodies from various ports, and carrying 
them on his boat.  The veteran claims that he served with a 
crew of 13 individuals when undertaking this job, and he 
listed 9 names from this group in a statement he submitted in 
December 2004 describing his in-service stressor.  In 
addition, the veteran asserts that he was assigned an M16 and 
a machine gun, which he often had to use to shoot at enemy 
soldiers in Vietnam.  It was these experiences, according to 
the veteran, that have resulted in his PTSD.  

It appears that the veteran was diagnosed with PTSD in late 
2003.  The RO confirmed its denial of service connection in a 
July 2005 statement of the case (SOC), because there was 
inadequate evidence to establish that a stressful experience 
occurred during the veteran's military service.  The Board 
finds that for the same reasons, there is currently 
insufficient evidence to deny the claim for service 
connection as well, and the case must be remanded for further 
development before the Board can make a fair adjudication.



Accordingly, the case is REMANDED for the following action:

1.  A copy of the veteran's 201 personnel 
file should be obtained and associated 
with the claims file.  

2.  Ask the veteran to provide specific 
information regarding his claimed 
stressors experienced during his time in 
Vietnam.  The veteran should include the 
unit he was assigned to, and where his 
unit was serving at the time of the 
alleged stressors.  The veteran should be 
advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  
The veteran contends that he was assigned 
to Company B with the Third Transportation 
Battalion during the time he was stationed 
in Vietnam, but this is unverified.  Also, 
because the veteran's service personnel 
records are not in the file, the veteran's 
exact dates in Vietnam are currently 
unknown.  

3.  Once the veteran provides a statement 
regarding the stressors he experienced in 
Vietnam, the AMC should prepare a summary 
of all the claimed stressors and then 
contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit 
Records Research (CURR)) to verify the 
claimed stressors.  If appropriate, ask 
this organization to provide records of 
the activities of the veteran's unit (once 
the information is verified), or its 
higher headquarters, for the period of the 
veteran's service in Vietnam (once these 
dates are verified), at the JSRRC address, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802.

A copy of the veteran's service personnel 
records showing his units and assignments, 
once obtained, should be provided with the 
request to the JSRRC.

4.  The JSRRC should be asked if landing 
craft utilities (LCU's) were ever used in 
Vietnam to transport and spray Agent 
Orange during the Vietnam conflict.  

5.  After response is received from the 
JSRRC, if any stressor is verified, the 
AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis (es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to 
be established by the record?

A complete rationale for the opinion 
expressed must be provided.  

6.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



